BILLINGS, Judge.
Rule 27.26, V.A.M.R., proceeding. Richard Dean Kelley sought post-conviction relief from a 15-year sentence for first degree robbery by means of a dangerous and deadly weapon, following his 1978 plea of guilty.1 The trial court sustained the State’s motion to dismiss the proceeding without an evidentiary hearing and movant contends this action was error. We affirm.
The Honorable Jack Powell, Circuit Judge, made and entered findings of fact and conclusions of law as required by Fields v. State, 572 S.W.2d 477 (Mo. banc 1978). Judge Powell found and concluded that movant’s claim his guilty plea was involuntary because he was under the influence of drugs was refuted by the transcript of the plea and sentencing proceedings. Movant’s claims of ineffective assistance of counsel, an “improper” psychiatric examination, and that the pre-sentence investigation ordered by the trial court was “improperly and illegally prepared” met a similar fate in the court’s seven page memorandum.
Our review of the trial court’s order is limited to a determination of whether the findings, conclusions and judgment of the court are clearly erroneous. Rule 27.26(j), V.A.M.R. We do not so find. An opinion would have no precedential value and we affirm the judgment pursuant to Rule 84.-16(b), V.A.M.R.
MAUS, C. J., and HOGAN and PREW-ITT, JJ., concur.

. The State recommended a 20-year sentence and dismissed two other counts of first degree robbery by means of a dangerous and deadly weapon.